Exhibit 10.11

CONFIDENTIAL

Memorandum of Understanding Regarding Non-Competition Agreement

This memorandum of understanding (“MOU”) dated as of June 30, 2009 sets forth
the mutual, preliminary understanding of Spansion Inc. (“Spansion”) and Fujitsu
Microelectronics Limited (“FML”) with respect to the possible amendment of the
Amended and Restated Non-Competition Agreement dated as of December 21, 2005
(“Agreement”). All capitalized terms used but not defined in this MOU shall have
the meanings assigned to such terms in the Agreement.

 

1. Discussion on possible amendment to the Agreement. Spansion and FML will
discuss in good faith the possible amendment or early termination of the
Agreement depending on possible reorganization or any other change in Spansion
and/or its Affiliates (including Spansion Japan) or their business.

 

2. Requisite approvals and other conditions. Except for this Section any terms
in this MOU are not binding unless incorporated in an amendment of the Agreement
duly executed by and among Spansion and FML and approved by the Boards of
Directors of each party, and, as necessary, the Delaware bankruptcy court.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed the MOU as of the date first
written above.

 

Fujitsu Microelectronics Limited By    /s/ Makoto Goto

Name:    Makoto Goto SPANSION INC.

By    /s/ John Kispert

Name:    John Kispert

 

2